Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 7 February 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            Head Quarters New Windsor Feby 7th 1781
                        
                        I am much obliged to you for the agreeable intelligence contained in your letter of the 29th of January. I
                            hope the confirmation will have enabled Mr Des–touches to take advantage of the event, in a manner as advancive of his own
                            glory, as of the good of the service. I impatiently wait further advices.
                        By the last accounts from Virginia which come down to the 20th Arnold had reimbarked from West—Over the place
                            mentioned in my former letter, descended the River to Smithfield, relanded there and marched to Portsmouth. Here it was
                            expected he would fortify. There have been some skirmishes but to little effect on either side. The enemy on their march
                            showed their usual avidity for plunder. If Mr Destouches should have acquired a superiority which would make it prudent to
                            act, Your Excellency may think this detachment an object.
                        I am informed in a manner I credit, though not officially, that Maryland has acceded to the confederation and
                            that Virginia has relinquished her claim to a large tract of territory, west of Ohio, in favour of The United States. Both
                            these events will have an important influence on our affairs. With the truest respect and attachment I am Sir Yr most
                            Obed. servt
                        
                            Go: Washington
                        
                        
                            Your letters of the 20th & 26th reached me the same day with the above the 3d instant—I expect to
                                have the pleasure (nothing extraordinary intervening) of setting out from this place about the 15th on a visit to Your
                                Excellency and the army.
                        
                    